DETAILED ACTION
This office action is a response to an application filed on 09/10/2019.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/10/2019.  The Examiner contends that these drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 09/10/2019, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Yang et al. (US 20160330046 A1) teaches method for network virtualization by using aggregate VTEP label for encapsulating packets.  Jiang et al. (US 20210007054 A1) teaches method for detecting and transmitting PDCCH information by obtaining time gap between first and second paging occasions. 
Duda (US 20160036728 A1) teaches method and system for VTEP redundancy in network by sending VTEP address in the packets.
Qu et al. (US 20190020679 A1) teaches address checking method of checking packets at tunnel endpoint by determining if inner MAC address is associated with outer MAC address. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“identifying a source location of a packet-originating guest virtual machine in a service chaining topology, the method comprising: determining, at an egress interface of a host that hosts a virtual machine ("VM"), whether a service plane MAC address ("spmac") in a packet header of a packet, provided to the egress interface, is the same as an inner destination MAC address in the packet; in response to determining that the spmac in the packet header of the packet, provided to the egress interface, is the same as the inner destination MAC address in the packet: encapsulating the packet with a destination virtual tunnel endpoint ("VTEP") address retrieved from a mapping of VTEP-labels onto VTEP addresses; and causing providing the packet from the egress interface of the host that hosts the VM to a source host that hosts a source guest virtual machine ("GVM")”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 8 and 15; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 8 and 15; and thus claims are respectively allowable.
Dependent claims 2-7, 9-14 and 16-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412